Filed 4/14/21 P. v. Didyavong CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D077933

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCD142894)

 BOUNTHANOM DIDYAVONG,

            Defendant and Appellant.


          APPEAL from an order of the Superior Court of San Diego County,
John M. Thompson, Judge. Reversed and remanded with directions.
          Kimberly J. Grove, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha
Cortina, Lynne G. McGinnis and Melissa Mandel, Deputy Attorneys General,
for Plaintiff and Respondent.
      In 2001, a jury convicted Bounthanom Didyavong of first degree

murder (Pen. Code,1 § 187, subd. (a)). Didyavong was sentenced to an
indeterminate term of 25 years to life in prison. Didyavong appealed and this
court affirmed the conviction in an unpublished opinion. (People v.

Didyavong (July 30, 2002, D037601) [nonpub. opn.]).2
      In May 2019, Didyavong filed a pro. per. petition for resentencing
under section 1170.95. The court appointed counsel, received briefing, and
considered the record of conviction and this court’s previous opinion. The
court concluded Didyavong had failed to state a prima facie case for relief and
denied the petition by written order.
      Didyavong filed a timely notice of appeal.
      Didyavong contends the court erred in denying the petition for
resentencing because the court engaged in impermissible judicial fact-finding.
The Attorney General agrees the court erred and argues this court should
reverse the order denying the petition and remand for further proceedings
consistent with section 1170.95.
      After reviewing the statute and the record of the original trial, we are
satisfied the parties have correctly analyzed the record and we accept the
People’s concession.




1     All further statutory references are to the Penal Code.
2     We granted the People’s request to take judicial notice of this court’s
records in case No. D037601.

                                        2
                           STATEMENT OF FACTS
      The facts of the underlying offense are set forth in our previous opinion.
The parties have utilized those facts in their discussion. We will adopt the

facts as set forth in the respondent’s brief.3
      “On the evening of September 12, 1998, Ryan [L.] had a party at his
residence on Bell Bluff Avenue in San Diego. Roughly 25 to 30 teenagers
were at the party. About 11:30 p.m., a number of the teenagers were outside
when [O.I.] passed them in his white Honda Civic hatchback. Jordan [W.],
who had been drinking, was angered because he perceived that the Honda
swerved toward the group and he kicked the front passenger side fender of
the car as it passed. Mistakenly thinking he knew the driver, [Jordan] ran
after the car, which stopped briefly and then drove off.
      “About an hour later, [O.I.] drove the Honda back to Bell Bluff Avenue,
followed by several other vehicles, and stopped in the middle of the street.
Fifteen to twenty Asian men got out of the cars and a tall one, wearing a
white shirt and baggy blue pants and sporting a distinctive hairstyle, took a
small baseball bat out of the trunk of the Honda. Six or seven of the Asians
surrounded partygoer David [D.], who was across the street smoking a
cigarette, and attacked him. The rest of the Asian group formed a shield
around the attackers, who were holding [David] down on the ground; one of
the attackers used a miniature baseball bat, and another used a lead pipe, to
beat [David].
      “When the other teenagers started coming outside to see what was
happening, one of the Asians challenged them, asking if anyone else ‘wanted



3     We do so in nearly verbatim fashion except to sometimes use first
names and/or initials in naming third parties involved in the subject offenses
to protect privacy as much as possible.
                                        3
any of what they had.’ No one responded. As the attackers held [David]
down, one of the Asians at the center of the group fired five or six gunshots,
causing the partygoers to scatter or seek cover. The assailant with the bat
hit [David], who was lying in the street, in the head one last time as the rest
of the Asians ran back to their cars. The attacker rejoined the rest of his
group, which then drove away.
      “[David] was unconscious and did not respond to efforts by the
partygoers, or subsequent attempts by paramedics, to revive him. He was
transported to a hospital, where he was pronounced dead at 1:27 a.m. An
autopsy showed that he died from two gunshot wounds to the chest that
damaged his heart, lungs and liver. He also suffered a third gunshot wound,
a skull fracture and six puncture wounds consistent with having been
stabbed with a Phillips-head screwdriver. Police investigating the scene
found a metal pipe in the grass, a baseball bat hidden in the bushes and five
shell casings on the ground.
      “Shortly thereafter, the police arrested [S.R.], [P.P.] and Didyavong,
who were affiliated with an Asian gang called the OKB, in connection with
the incident. Officers interviewed [S.R.] and [P.P.], who admitted their
participation in the attack and also indicated that Didyavong had been
involved. (The evidence of these interviews was not introduced at
Didyavong’s trial.) Thereafter, the police put Didyavong and [S.R.] together
in a holding cell at the police station. The men had a conversation,
surreptitiously recorded by police, in which Didyavong urged [S.R.] to recant
[S.R.’s] prior statements to the police implicating him in the incident.
      “Several days after the incident, a friend of [David]’s who witnessed the
attack gave a description of the bat-wielding assailant to the police. The
witness subsequently chose Didyavong’s photo, taken at the time of arrest,


                                       4
from an 18-item photographic lineup and identified Didyavong based on his
clothing, physical build and hairstyle as the person who used the bat. The
witness also chose a photograph of OKB member [Ph.P.], who he identified as
one of the people that he saw get out of the Honda.
      “In June 1999, the District Attorney charged Didyavong with murder.
(Prosecutors also charged [Ph.P.], [O.I], [S.R.], [P.P] and several others with
murder in connection with the attack.) [P.P.] reached an agreement with
prosecutors to plead guilty to voluntary manslaughter arising out of [David]’s
death and to testify truthfully in the criminal trials against the other
defendants, in exchange for a maximum sentence of 11 years in prison.
Although he had repeatedly lied to police, investigators and his own attorney
about the incident, he decided to provide truthful testimony because he felt
badly about what had happened.
      “At Didyavong’s trial, [P.P.] testified that on the evening of the attack,
he was ‘hanging out’ by a canyon with several other members and affiliates of
the OKB or a closely allied gang known as the Oriental Mobster Crips
(OMC). [O.I.], who was driving his Honda Civic, stopped to tell the group
that a white guy had kicked his car and said ‘[l]et’s go get him.’ Most of the
group got into five cars and followed Inthavong to Bell Bluff Avenue. [P.P.]
drove Didyavong and Didyavong’s cousin in his car. [P.P.] testified that he
believed that the group was going to Bell Bluff Avenue only for a fistfight;
however, he admitted that he had a gun in the glove compartment of his car
for safety reasons. He testified that [S.R.] and [Ph.P.] were the only other
members of the group who knew about the gun.
      “When the group arrived at Bell Bluff Avenue, [O.I.] got out of his car
and hit [David]. Shortly thereafter [Ph.P.], Didyavong and two or three
others joined in the attack, kicking and beating [David], while the others


                                        5
stood around. [Ph.P.] separated from the attackers and asked [P.P.]where
the gun was; [P.P.] responded, ‘you know where it is.’ [Ph.P.] retrieved the
gun from [P.P.]’s car, approached the group of attackers as they were beating
[David], shot [David] three times and then fired several more shots at the
other partygoers. The group ran back to the cars and left.
      “San Diego Police Department Gang Detective Michael Gallivan
testified for the prosecution as an expert on Asian gangs, as follows: Based
on Didyavong’s attire on the night of the attack (which was consistent with
OKB gang colors) and his past affiliations, it appeared that he was an OKB
member. Respect is very important to the OKB and the OMC. If a person
showed disrespect to a member of these gangs, the gang would feel compelled
to retaliate in some fashion, often a violent confrontation, because a failure to
respond would be seen as a sign of weakness. If a person kicked an OKB
gang member’s car, this would be a sign of disrespect, or a challenge, that
would require a response. The people who went along with the gang member
would be expected to participate in the response in some manner, either
through direct involvement or support through their presence at the scene. A
beating of the type involved here, including the use of weapons, was a typical
gang response to the perceived disrespect that had been shown, although an
attack resulting in a death would be a ‘severe’ response and one that ‘doesn’t
happen every day.’
      “In his defense, Didyavong called retired professor emeritus Malcolm
Klein, who testified that Asian gang members are most commonly involved in
minor offenses (such as theft, vandalism and drugs), rather than more
serious offenses (such as robbery, auto theft, rape or murder). Dr. Klein also
testified that a shooting would not be an expected response to someone
having kicked a gang member’s car and that it would be inappropriate to


                                        6
expect that an assault would result in a homicide. Didyavong’s father
testified that he did not recognize the shirt his son was wearing at the time of
his son’s arrest.”
                                 DISCUSSION
      The trial court’s task at the initial review stage of a petition under
section 1170.95 is not a fact-finding process. The court may review readily
available facts from the record, including the opinions of appellate courts that
have reviewed the underlying case. (People v. Drayton (2020) 47 Cal.App.5th
965, 982; People v. Verdugo (2020) 44 Cal.App.5th 320, 329, review granted
Mar. 18, 2020; S260493.) A court may deny relief where the available facts
establish as a matter of law that the petitioner in not eligible. (People v.
Garcia (2020) 57 Cal.App.5th 100, 116, review granted Feb. 10, 2021,
S265692.)
      In this case, the record does not establish lack of eligibility as a matter
of law. Didyavong could have been the actual killer, an active aider and
abettor, or an aider and abettor to a battery that had murder as a natural
and probable consequence. Our previous opinion did not establish as a
matter of law that Didyavong was not convicted as a natural and probable
consequences of aiding a gang battery. We simply held that there was
sufficient substantial evidence in the record to support the conviction under
the law regarding murder as it existed at the time of trial.
      To the extent the court concluded Didyavong’s participation in the
offense rendered Didyavong ineligible for relief, that conclusion was based on
the factual inferences drawn by the court. Such determination of fact at this
beginning stage of review of the petition was not appropriate. It must await
a further evidentiary hearing after the court issues an order to show cause.




                                        7
                               DISPOSITION
      The order denying Didyavong’s petition for resentencing under
section 1170.95 is reversed. The case is remanded to the trial court with
direction to issue an order to show cause and to conduct such further
proceedings as required by statute.



                                                     HUFFMAN, Acting P. J.

WE CONCUR:




O'ROURKE, J.




GUERRERO, J.




                                      8